16
17
18

 

 

Joseph H. Harrington

United States Attorney

Eastern District of Washington
Ann T. Wick

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,

V.

CARLOS SALGADO VELASQUEZ,

Defendant.

The Grand Jury charges:

 

2:19-CR-45-WFN
INDICTMENT

18 U.S.C. § 1591(a)(1), (b)(2)
Child Sex Trafficking
(Counts 1, 2, 3)

18 U.S.C. § 1591(a)(1), (b)(1)
Sex Trafficking by Force, Fraud, or
Coercion (Count 4)

18 U.S.C. § 2252A(a)(2)(A), (b)(1)
Receipt of Child Pornography
(Count 5)

18 U.S.C. $§ 1594,.2253
Forfeiture Allegations

COUNT 1

Beginning on a date unknown, but no later than September 2016, and

continuing to on or about September 2018, in the Eastern District of Washington

INDICTMENT — 1

$:\Criminal Forms Spokane and Yakima\Indictments_Informations\01 Indictment\Indictment.dotm
Oo On HD Wn FB WH NHN —

w bh NH HN NH LK KR HN HO | | =| SS HH Se Se S| | =
mann DW A BPW NYO —|& CO OO DOA KH NW Bh WW NY — OS

 

 

the Defendant, CARLOS SALGADO VELASQUEZ, in and affecting interstate
and foreign commerce, did knowingly, obtain, solicit and patronize by any means a
person, namely Confidential Victim 1, knowing and in reckless disregard of the
fact, and having had a reasonable opportunity to observe Confidential Victim 1,
that Confidential Victim 1 had not attained the age of 18 years and would be
caused to engage in a commercial sex act, in violation of 18 U.S.C. §1591(a)(1),
(b)(2).
COUNT 2
On or about September 13, 2016, in the Eastern District of Washington, the
Defendant, CARLOS SALGADO VELASQUEZ, in and affecting interstate and
foreign commerce, did knowingly, obtain, solicit and patronize by any means a
person, namely Confidential Victim 2, knowing and in reckless disregard of the
fact, and having had a reasonable opportunity to observe Confidential Victim 2,
that Confidential Victim 2 had not attained the age of 18 years and would be
caused to engage in a commercial sex act, in violation of 18 U.S.C. §1591(a)(1),
(b)(2).
COUNT 3
Beginning on or about February 2018 and continuing to on or about June
27, 2018, in the Eastern District of Washington, the Defendant, CARLOS

SALGADO VELASQUEZ, in and affecting interstate and foreign commerce, did

INDICTMENT - 2

S:\Criminal Forms Spokane and Yakima\Indictments_Informations\01 Indictment\Indictment.dotm
Oo PHAN HN A BW YH

PY NHN Bw NHN NY NH BD KN RO me ee
oN DN A hh WH NY KH Oo Oo WA HD MH DP WH HY — CO

 

 

knowingly, obtain, solicit and patronize by any means a person, namely
Confidential Victim 3, knowing and in reckless disregard of the fact, and having
had a reasonable opportunity to observe Confidential Victim 3, that Confidential
Victim 3 had not attained the age of 18 years and would be caused to engage in a
commercial sex act, in violation of 18 U.S.C. §1591(a)(1), (b)(2).
COUNT 4
Beginning on or about February 2018 and continuing to on or about June
27, 2018, in the Eastern District of Washington, the Defendant, CARLOS
SALGADO VELASQUEZ, in and affecting interstate and foreign commerce, did
knowingly, obtain, solicit and patronize by any means a person, namely
Confidential Victim 3, knowing and in reckless disregard of the fact, that a means
of force, threats of force, fraud, and coercion would cause Confidential Victim 3 to
engage in a commercial sex act, in violation of 18 U.S.C. § 1591(a)(1), (b)(1).
COUNT 5
On or about June 27, 2018, in the Eastern District of Washington and
elsewhere, the Defendant, CARLOS SALGADO VELASQUEZ, did knowingly
receive child pornography, as defined in 18 U.S.C. § 2256(8)(A), that had been
mailed, shipped and transported in interstate commerce by any means, including by

computer, to wit: images depicting a minor child engaging in sexually explicit

INDICTMENT - 3

S:\Criminal Forms Spokane and Yakima\Indictments_Informations\0) Indictment\Indictment.dotm
Oo Oo NH A FF WW NH —

mM bP bo br NH KN KN KY NHN =] | | HS HF Se eS OO S|
on HN A PW NY KK CO OO DBA HDA A fh WW NY —- CO

 

 

conduct, including but not limited to the lascivious exhibition of the genitals and
pubic area, in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1).
NOTICE OF FORFEITURE ALLEGATIONS

The allegations contained in this Indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to 18
U.S.C. §§ 1594 and 2253.

Pursuant to 18 U.S.C. § 1594, upon conviction of an offense in violation of
18 U.S.C. § 1591, the Defendant, CARLOS SALGADO VELASQUEZ, shall
forfeit to the United States of America, any property, real or personal, that was
used or intended to be used to commit or to facilitate the commission of the
offense(s) and any property, real or personal, constituting or derived from any
proceeds obtained, directly or indirectly, as a result of the offense(s).

Pursuant to 18 U.S.C. § 2253, upon conviction of an offense in violation of
18 U.S.C § 2252A(a)(2), (b)(1), as alleged in this Indictment, the Defendant,
CARLOS SALGADO VELASQUEZ, shall forfeit to the United States of America
any visual depiction described in section 2252A of that chapter, or any book,
magazine, periodical, film, videotape, or other matter which contains any such
visual depiction, which was produced, transported, mailed, shipped or received in
violation of this chapter; any property, real or personal, constituting or traceable to

gross profits or other proceeds obtained from such offenses; and, any property, real

INDICTMENT -— 4

S:\Criminal Forms Spokane and Yakima\Indictments_Informations\0} Indictment\Indictment.dotm
co OU wos Dw PW NY

Mo
—~])

i)
oo

 

or personal, used or intended to be used to commit or to promote the commission
of such offenses, or any property traceable to such property.
If any of the property described above, as a result of any act or omission of

the Defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
g, has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

has been commingled with other property which cannot be

a

divided without difficulty,
the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b).
DATED this waaay of March, 2019.

A TRUE BILL

Foreperson

he ST rn

| Jdsepht H. Hartington /

United States Attorney

All.

Ann T. Wick
Assistant United States Attorney

INDICTMENT — 5

S:\Criminal Forms Spokane and Yakima\Indictments_ Informations\01 Indictment\Indictment.dotm

 
